DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 23 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hassel USPN 5,219,216.
Regarding claims 1, 23 and 25, Hassel discloses a case, comprising: a housing (figures: outer housing) having a body with an opening (figure 3: opening at top), an interior in the body accessible via the opening (see figure 3), and a lid configured to cover the opening (figures 2 and 3: lid 40); two removable inserts configured to fit inside the interior in a parallel configuration (figures: inserts 50), each insert including a cavity configured to house a chromatography column bed support removed from a chromatography column (figures: some hypothetical chromatography column bed support could be inserted into the cavities formed between inserts); and a removable divider disposed between the inserts (figures: the middle most insert 50 can be considered a divider), wherein the divider is sized and configured to separate the inserts (figures 11a – 13b: central insert 50 separates the other inserts), wherein each of the inserts and the divider includes a centrally located through hole (figure 5: see through hole through inserts/divider 50), and wherein the divider is adjacent to both inserts (see figures). 
The preamble “chromatography column bed support case” is deemed to be a statement with regard to the intended use and is not further limiting in so far as the structure of the product is concerned.  In article claims, a claimed intended use must result in a structural difference between the .

Claims 1, 3-5, 7, 23 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eriksson USPN 8,343,349 B2.
Regarding claim 1, Eriksson discloses a chromatography column bed support case, comprising: a housing (212) having a body with an opening (figure 3: body 212 with openings at top or bottom), an interior in the body accessible via the opening (see figure), and a lid configured to cover the opening (either 272 which covers the bottom opening or 209/211 which covers the opening in 228); two removable inserts configured to fit inside the interior in a parallel configuration (215 and 264), each insert including a cavity configured to house a chromatography column bed support removed from a chromatography column (figure 3: interior of adapter assembly 215; cavity formed by based assembly 263 and tube 212; column 10, lines 51-54); and a removable divider disposed between the inserts, wherein the divider is sized and configured to separate the inserts (any of 228, 212 and 213 can be considered dividers). It is also noted that item 266 or 268 can be considered one of the inserts and item 264 can be considered the lid (see figure 3), wherein each of the inserts and the divider includes a centrally located through hole (see figures: central through hole passes through all the inserts/dividers). 
Regarding claim 23, Eriksson discloses that the divider is directly adjacent the removable inserts (figure 3: directly adjacent does not mean touching. Since all the components are very near each other and connected, they are deemed directly adjacent). 
Regarding claim 3, Eriksson discloses a plurality of spacer pads disposed between a side of one insert and the housing (spacer pads 225). 
Regarding claims 4 and 25, Eriksson discloses that each of the inserts and the divider includes a centrally located through hole, and wherein the through holes are coaxial (figure 3: coaxial central hole in features 215, 228 and 266). 
Regarding claim 5, Eriksson discloses that the cavity in each insert shares at least two dimensions with a chromatography column bed support (see figure 3: refs 228 and 268). 
Regarding claim 7, Eriksson discloses that the lid is removably affixed to the housing by a securing mechanism (figure 3: 264 is secured in place by fixing means 269). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6, 8-11 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Eriksson USPN 8,343,349 B2.
Eriksson is relied upon as above.
Regarding claims 2, 6 and 26, Eriksson discloses that the inserts and the divider are sized and configured to extend from one end of the interior to an opposite end of the interior (see figure 3). Eriksson does not explicitly disclose that each of the inserts and the divider includes two symmetrical indentations positioned diametrically opposite from one another, or wherein each insert further comprises a recess located at an edge of the cavity, wherein the recess is deeper than the cavity. However, the use of such indentations and cavities are generally well-known in the art for attachment 
Regarding claims 8 and 9, Eriksson does not explicitly disclose that the securing mechanism is selected from the group consisting of a latch, a clasp, a hook-and-eye closure, a tie closure, an elastic closure, and an adhesive. However, it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to utilize any of these known securing mechanisms, as an obvious matter of design choice. MPEP 2144.03 (A-E). Absent persuasive evidence that the particular configuration of the claimed securing mechanism is significant, it is deemed to be an obvious matter of design choice. MPEP 2144.04 (IV-B). 
Regarding claim 10, Eriksson does not explicitly disclose that the housing and the dividers include polyethylene. Nevertheless, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize polyethylene, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
Regarding claim 11, Eriksson does not explicitly disclose a plurality of the chromatography column bed support cases. Nevertheless, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize multiple chromatography column bed support storage systems, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04 (VI-B).

Allowable Subject Matter
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 27-29 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 24 and 27, the prior art fails to disclose or make obvious these claims where the cavity in each insert shares at least two dimensions with a chromatography column bed support, and each insert further comprises a recess located at an edge of the cavity, wherein the recess is deeper than the cavity. 

Response to Arguments
Applicant's arguments filed 11/15/2021 have been fully considered but they are not persuasive. 
Applicant argues that Hassel does not disclose that the inserts and the divider includes a centrally located through hole. However, the inserts 50 can be considered to anticipate both the claimed divider and the inserts. As seen in figure 5, all of these inserts/divider have a centrally located through hole (either the top or bottom through hole are generally centrally located). 
Applicant argues that Eriksson does not disclose that the chromatography column bed support is “removed from a chromatography column”. However, it is noted that claim 1 does not even require a “chromatography column bed support”, but rather discloses that the cavity is configured to house a chromatography column bed support. In other words, the claim simply requires that the cavity be capable of holding a support that has been removed from a chromatography column. Furthermore, even if the claim did require such a column bed support, “removed from a chromatography column” would essentially be a product by process limitation and would not actually require any step of removing the support from a column. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P JONES whose telephone number is (571)270-7383. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571)272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 
/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776